Order entered June 27, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00544-CV

                              HAL CREWS, ET AL., Appellants

                                              V.

                        DKASI CORPORATION, ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-15393

                                          ORDER
       We GRANT appellants’ June 24, 2014 unopposed motion for withdrawal and

substitution of counsel. We DIRECT the Clerk of this Court to remove attorneys Joseph J.

Matrogiovanni, W. Alan Wright, and Cole Ramey as counsel for appellants and substitute

attorney Charles Baruch in their place.


                                                     /s/   ADA BROWN
                                                           JUSTICE